 



Exhibit 10.22

EMPLOYMENT AGREEMENT

     Employment Agreement made effective as of May 15, 1996 between KAYE GROUP,
INC. (“Employer”) with offices at 122 East 42nd Street, New York, New York 10168
and Michael P. Sabanos (“Employee”) residing at 62 Sherwood Drive, Huntington,
New York 11743.

     In consideration of the mutual agreements herein contained and as a
condition of employment, and for other good and valuable consideration, the
parties hereto hereby agree as follows:



1.   Employment

     Employee shall be employed by the Employer, shall faithfully perform for
the Employer (and its affiliates) such duties as is required as the Employer’s
Senior Vice President – Chief Financial Officer and shall perform such other
duties of an executive, managerial or administrative nature as shall be
specified and designated from time–to–time by the Employer’s senior officers and
as are consistent with the position occupied by the Employee.



2.   Representation and Warranties

     2.1  a.   Each party hereto represents and warrants that the execution and
performance of this Agreement will not conflict with, result in the breach of,
or constitute a default or violation of any other agreement by which such party
is bound.

          b.   Employee represents and warrants as follows:

               i.   no event, act or omission has occurred prior to the
effective date of this Agreement (including without limitation any criminal
conviction or failure on his part to contest any criminal proceeding, or any
judicial or administrative decree or order by which he is bound or event
affecting any business as to which he was a director, officer employee or
service provider) which would in any manner (i) require disclosure pursuant to
the provisions of Regulation S-K promulgated under the Securities Act of 1933
regarding disclosures of “Involvement in certain legal proceedings”; or
(ii) limit his ability to serve as the chief financial officer of a publicly
held company; or (iii) occasion the concern of any Federal or State regulatory
body (including without limitation the Securities and Exchange Commission or any
body with which the securities of the Employer may be listed) regarding
Employee’s capacity, qualification, character or fitness, or (iv) result in the
refusal or inaction of any provider of directors and officers liability
insurance and/or errors and omissions insurance and/or fidelity insurance to
include Employee within its coverage; and

               ii.   A.   In amplification of i. Above, except as disclosed in
writing to Employer, Employee has not been in any manner involved in any civil,
criminal, judicial or regulatory proceeding involving any insurance or
reinsurance company, any insurance or reinsurance broker, agent, consultant or
intermediary, and/or any entity with responsibility of any nature of kind for
the auditing of the foregoing or for the monitoring or investment of the assets
of the foregoing.

                    B.   Employee hereby discloses as follows:

                         1.   Employee as Chief Financial Officer of
Kalvin-Miller Inc. has been involved in proceedings regarding insurance
companies and brokers as part of his employment duties. Employee has not been
named as a party in any such action or proceeding, nor is the Employee aware of
any valid basis for him to be so named.

 



--------------------------------------------------------------------------------



 



                         2.   Employee is not aware of any allegation of
misconduct on his part with respect to such duties, whether the subject of a
proceeding or action or otherwise; nor is the Employee aware of any valid basis
for any such allegation to be made.

                    C.   Employee states and the Employer acknowledges that no
further disclosure regarding the substance or the matter referred to in B above
can be made in light of the obligation of Employee under his confidentiality
obligations to Kalvin-Miller, Inc.

     2.2   Employee represents that Employee initiated contact with Employer and
by means of such contact sought employment by the Employer. Employer did not
solicit Employee.

     2.3   Employee represents and warrants that, to the extent that Employee
heretofore received any proprietary, confidential or privileged information of
any third party, Employee is instructed and agrees to keep such information in
confidence in fulfillment of Employee’s legal, ethical and/or contractual
obligations to such third party. Employer neither requests nor desires any
disclosure of such information to Employer.

     2.4   Each party hereto represents and warrants that this Agreement is the
valid and binding obligation of such party, enforceable against such party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally or by limitations on the availability of equitable
remedies.



3.   Compensation

     3.1   In full consideration of Employee’s obligations and performance under
this Agreement, Employer agrees to pay Employee:

               3.1.1   An annual salary of two hundred thousand dollars
($200,000.00) payable bi-weekly or at such other interval as Employer may
establish for its usual payroll payment and subject to required withholding or
taxes, social security, benefit payments, etc. If Employee is employed by
Employer as of February 1, 1997, Employee’s annual salary shall be increased to
two hundred twenty thousand dollars per annum ($200,000.00) payable as provided
herein.

               3.1.2   A minimum bonus of ten thousand dollars ($10,000.00) and
an additional ten thousand dollar ($10,000.00) bonus if ninety-five percent
(95%) of 1996 Net Income as budgeted is achieved and an additional ten thousand
dollar ($10,000.00) bonus if on hundred percent (100%) of 1996 Net Income as
budgeted is achieved. Any bonus as is due in accordance with this section shall
be paid on or about March 31, 1997.

               3.1.3   An automobile allowance of one thousand dollars
($1,000.00) per month. Employee shall be responsible for the proper tax
reporting thereof.

     3.2   Employee may participate in Employer’s employee insurance and other
benefit plans in accordance with the provisions of such plans, unless ineligible
or as otherwise specifically provided in such plans. The Employer reserves the
right to amend, terminate and/or suspend such benefits generally.

 



--------------------------------------------------------------------------------



 



     3.3   Employer shall grant a stock option to Employee on the effective date
of this Agreement of 10,000 shares of the Employer in accordance with its Stock
Option Plan, such options to be awarded in accordance with the procedures, terms
and conditions of such Plan.



4.   Term

     4.1   The employment of Employee hereunder shall commence effective May 15,
1996.

          Such employment shall continue for an initial term of ending May 31,
1997.

          Unless notice of non-renewal is given in writing by either party prior
to February 28, 1997, such initial term shall continue for a first renewal term
ending November 30, 1997.

          Unless notice of non-renewal is given in writing by either party prior
to August 31, 1997, such initial term shall continue for a second renewal term
ending May 31, 1998.

          The foregoing periods, if active, are referred to collectively as the
“Term”.

     4.2  a.   During the Term, Employee shall not be dismissed from his
Employment by Employer except in accordance with the termination provisions of
this Agreement;

          b.   After the Term, Employee acknowledges that Employee shall be an
“employee at will” and that either parry may terminate Employee’s employment by
the Employer at any time, for any reason, or for no reason, in accordance with
the notice provision set forth below.

     4.3   Employer shall have the right to terminate this Agreement for cause
at any time without notice. As used herein, “cause” shall mean:

          4.3.1   Loss or suspension of any professional license to the extent
required for the Employee to perform his duties;           4.3.2   Indictment of
any criminal offense, whether or not related to the performance of Employee’s
duties;           4.3.3   Violation of any law or regulation applicable to the
Employer in the course of its business and/or to Employee while fulfilling
Employee’s obligations under this Agreement.           4.3.4   Failure or
inability to perform any material duties required hereunder where said
non-performance remains uncorrected ten (10) days after the Employer gives
notice of such non-performance;           4.3.5   Any action whether occurring
on or off the premises of the Employer which causes or may reasonably be
anticipated to cause the Employer to be held in disrepute or to incur adverse
publicity;           4.3.6   Willful misconduct or gross negligence in the
performance or non-performance or the obligations of the Employee’s obligations
under this Agreement;

 



--------------------------------------------------------------------------------



 

          4.3.7   Any non-performance of Employee’s obligations under this
Agreement; provided, however, that if the non-performance is able to be cured,
the Employee shall have a period of ten (10) days to complete such cure
following receipt of written notice from the Employer setting forth the nature
of such non-performance.



5.   Employee Covenants

     5.1   Employee’s Duties

          The Employee shall devote all of Employee’s working time and effort to
the performance of his duties hereunder and shall not become personally involved
in the management of any other company, partnership or proprietorship or other
entity, other than Employer’s affiliates, without the written consent of the
Employer’s Board of Director’s. Notwithstanding the foregoing the Employee may
serve as a trustee, director or officer of not-for-profit organizations. The
Employee shall perform the services required hereunder in the greater New York
City metropolitan area; the Employee shall not be required to relocate to
another part of the country in connection with his employment hereunder.

     5.2   Ownership of Insurance Accounts

          Employee expressly agrees that any and all insurance business at any
time produced or transacted by Employee or referred to Employee by any
individual or entity, of any nature or kind, prior to and while Employee is
employed by the Employer is and shall be the permanent and exclusive property of
the Employer and shall be for the Employer’s exclusive benefit; that Employee
shall have no right at any time, whether before or after termination of
Employee’s services, in or to any insurance business of any entity produced or
transacted by Employee or such entity with the Employer; that all compensation
to which Employee may be entitled shall be determined and paid as of the date of
such termination (and shall include all amounts due and owing to me with respect
to earned commissions and bonuses accruing prior to the date of termination),
and, except as the Employer and Employee may otherwise specifically agree in
writing, Employee shall have no right or claim against the Employer or any other
and shall not be entitled to any further remuneration for or on account or any
business, premiums or commissions thereafter accruing or on any account produced
or serviced by Employee during the period of Employee’s services.

     5.3   Rights to Employee’s Work Product

          Employee agrees that any work which Employee performs, and any
proposals which Employee may make for the Employer, including, but not limited
to, proposals which Employee may develop for insurance or self-insurance or risk
management programs and/or products, shall be the sole property of the Employer
which the Employer shall be free to use and exploit (or to decline to use or
exploit) during and following the period of Employee’s services without any
right or claim on Employee’s part.

     5.4   Protection of Confidential Information

          All records, files, manuals, lists of customers, blanks, forms,
supplies, computer programs and data files, memoranda, notes, lists, and other
documents and/or other materials, including but not limited to, the Employer’s
list of prior, current or proposed clients or accounts, information regarding
actual or potential providers or insurance or reinsurance to the clients of the
Employer, information regarding actual or potential wholesale or specialty
brokers who assist or may

 



--------------------------------------------------------------------------------



 



assist in finding insurance or reinsurance for clients of the Employer; and/or
information regarding the structure and operations of programs of insurance for
groups of insureds, and all copies thereof, used by Employee, or generated,
obtained or compiled by Employee or made available to the Employee concerning
Employer, its affiliates or the clients or any of their respective affiliates
shall be Employer’s or its affiliates’ property, as the case may be, all of
which shall be considered Employer’s confidential or proprietary information,
shall be kept confidential in accordance with the provisions of this Section and
any and all physical representations of such information whether in print or on
magnetic media, or the like, shall be delivered to the Employer at any time on
request, subject to the right of the Employee to lodge copies with his legal
counsel in the event such Confidential Information is needed in connection with
any future dispute or investigation. Employee will not at any time, during or
after the period of Employee’s employment, divulge or appropriate to Employee’s
own use or to the use of others, any secret, confidential or proprietary
information or knowledge regarding the Employer or its clients, either obtained
by Employee or of which Employee becomes aware in any manner whatsoever during
or in connection with Employee’s services. Furthermore, upon any termination of
employment hereunder, Employee shall immediately deliver to Employer or its
authorized representative all such property, including all copies, then in
Employee’s possession or control.

     5.5   Covenant Not to Solicit and Compete

          In consideration of the engagement of Employee’s services by Employer
hereunder, Employee agrees that for a period of two years after the date on
which Employee ceases, for any reason, to be employed by Employer or any of its
affiliates, Employee shall not, directly or indirectly (whether as an employee,
director, officer, Employer, agent, consultant, independent contractor, owner,
shareholder, partner, or otherwise), except as an employee or agent for Employer
or any of its affiliates:

          5.5.1   solicit, accept, or service any existing or future insurance
business of any kind:           5.5.1.1   From any customer (including any
active and/or prospective customer who is an actual or intended object of
substantive solicitation by the Employer) of Employer or its affiliates (whether
pursuant to this Agreement or otherwise); and/or           5.5.1.2   from any of
the parents, subsidiaries, associated entities, successors and/or assigns of any
such customer; or           5.5.2   assist or be employed, retained, or engaged
by any person in soliciting, accepting, or servicing any existing or future
insurance business of any kind from any of the customers referenced in Section
5.4.1; or           5.5.3   request, advise, and/or encourage any of the
customers referenced in Section 5.4.1, or any of the parents, subsidiaries,
associated entities, successors and/or assigns of any such customers, to
withdraw, cancel, curtail, relocate, or assign or reassign to, or place with
others any of its existing or future insurance with respect to any new, renewal
and/or replacement policies; or

 



--------------------------------------------------------------------------------



 

          5.5.4   offer employment to or employ any person who is then, or had
been within six months of such offer, an employee of Employer or its affiliates;
or           5.5.5   solicit any employee of the Employer or its affiliates to
terminate his or her employment relation or in any way to act in a manner
detrimental to his or her employee status.

No provision of this Agreement shall be deemed to prohibit Employee from making
passive business investments or serving on the boards of directors of civic
groups or of other businesses that do not compete with Employer or its
affiliates so long as such activities do not conflict with the written policies
of Employer, including any policies requiring the disclosure of such activities
or preclude Employee from performing Employee’s obligations pursuant to this
Agreement; provided, however, that neither Employer nor its affiliates shall
have responsibility or liability for any such activities of Employee.

     5.6   Covenant to Cooperate

          Employee agrees to furnish such information and proper assistance to
Employer during and/or following the period of Employee’s services as may
reasonably be required by Employer in connection with any litigation, regulatory
or administrative investigation or proceeding in which the Employer is or may
become a party.

     5.7   Disclosure of Conflicts of Interest; Abstention from Speculation in
Securities of Client.

          5.7.1   In order to avoid actual or apparent conflicts of interest,
Employee shall take all necessary actions to disclosure to Employer any direct
or indirect ownership or financial interest in any company, person or entity
which is a service provider to Employer, an actual or intended client of the
Employer, an insurer or reinsurer of the Employer or which is engaged in
activities similar to those engaged in by the Employer.           5.7.2   While
Employee is employed by Employer, Employee shall abstain from any direct or
indirect acquisition of securities of the Employer or its clients or customers
except as may be specifically approved in writing by Employer upon Employee’s
own use or to that of others any secret, confidential or proprietary information
or knowledge regarding the Employer, its clients or customers for the purpose of
speculation in the securities of any of them.

     5.8   General Requirements

          Employee shall observe such business ethics, premises security and
similar Employer requirements as may from time-to-time apply.

     5.9   Insider Trading

          Considering that the Employer is a publicly-traded corporation,
Employee hereby agrees that Employee will comply with any and all federal and
state securities laws including but not limited

 



--------------------------------------------------------------------------------



 



to those that relate to non-disclosure of information, insider trading and
individual reporting requirements and shall specifically abstain from discussing
the Employer’s business affairs with any individual who does not have a business
need to know such information for the benefit of Employer.

     5.10   Employee Covenants to Survive Termination

          Employee Covenants under Section 5.2 through Section 5.6, inclusive,
shall survive any termination of Employee’s employment and shall thereafter
continue to be enforceable.

     5.11   Breach of Employee Covenant

          Upon any breach of any Section 5.1 through Section 5.9, inclusive (the
“Employee Covenants”), Employer shall have the right to require the Employee to
account for and pay over to the Employer and/or its affiliates, as the case may
be, all compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by him as the result of any
transactions constituting a breach of any Employee Covenant, and the Employee
shall account for an pay over such Benefits to Employer. The Employer may set
off any amounts due to the Employee under this Agreement against any amounts
owed to the Employee by the Employer. In the event that it shall be finally
determined that the Employer wrongfully offset any amounts owed by the Employer
to the Employee, the Employer shall be required to pay to the Employee such
amounts, together with any interest accrued thereon from the date said amounts
were offset to the date when paid, at the rate of the lesser of the prime rate
of interest as in effect at the Chase Manhattan Bank, N.A. or ten percent (10%)
per annum.



6.   Miscellaneous

     6.1   Definition of Affiliate

          The term “affiliate”, shall be defined for the purpose of this
Agreement to mean any entity directly or indirectly controlling, controlled by
or under common control with the Employer, including but not limited to the
parents, subsidiaries and/or associated entities of the Employer.

     6.2   Notice

          All notices and other communications that are required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given if hand delivered against receipt, or mailed, registered or
certified mail, return receipt requested, postage prepaid, or delivered by
facsimile transmission as follows:

      To Employee at:   Michael P. Sabanos
62 Sherwood Drive
Huntington, New York 11743       To Employer at:   Kaye Group Inc.
122 East 42nd Street
Chanin Building
New York, New York 10168
Attention: Carmin de Cespedes
Director of Human Resources

or to such other address as any party shall have specified by notice in writing
to the others.

 



--------------------------------------------------------------------------------



 



     6.3   Applicability of Agreement   This Agreement shall apply with respect
to Employee’s services on behalf of Employer and its affiliates.

     6.4   Counterparts   This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

     6.5   Paragraph Heading   The headings of Paragraphs of this Agreement are
for convenience and reference only and hall not affect the construction or
interpretation of any of the provisions hereof.

     6.6   Severability of Agreement Provisions   It is the desire and intent of
the parties that the provisions contained in this Agreement shall be enforceable
to the fullest extent permitted by law. The invalidity and/or unenforceability
in whole or in part of any provision of this Agreement shall not render invalid
or unenforceable any other provision of this Agreement, which instead will
remain in full force and effect.

     6.7   Scope of Agreement   This Agreement contains the entire Agreement of
the parties concerning its subject matter, superseding all prior
representations, agreements, and under-standings between the parties with
respect to the subject matter herein and supersedes and nullifies all prior
understandings and agreements with respect to the subject matter thereof. This
Agreement may be changed only by a written instrument signed by both parties.

     6.8   Non-Assignability of Agreement   This Agreement may not be assigned
by Employee without the prior written consent of Employer, and any assignment
without such written consent shall be void and of no effect. Employer, however,
shall have the right to assign this Agreement which will then remain in full
force and effect between the Employer and the assignee.

     6.9   Waiver of Breach Not a Waiver of Subsequent Breaches   The waiver by
Employer or Employee of any breach of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

     6.10   Right to Injunctive Relief   Employee hereby acknowledges that
damages at law will be an insufficient remedy for Employer in the event of a
material breach by the Employee of any of the Employee Covenants. Therefore, it
is agreed that in the event of any such material breach or threatened breach,
the Employer and/or its affiliates shall be entitled, in addition to any other
remedies and damages available at law or in equity, to an injunction to restrain
such material breach or threatened breach thereof by Employee, Employee’s
partners, agents servants, employers and/or employees, and any other person
(s) acting for or with Employee. Employee agrees to pay any and all reasonable
attorney’s fees and expenses incurred by the Employer and/or its Affiliates in
enforcing any Employee Covenant. Any rights or remedies of either party pursuant
to the provisions of this Agreement shall be in addition to, and not in
substitution of, any rights or remedies otherwise available to either party by
law.

 



--------------------------------------------------------------------------------



 



     6.11   Own Advisors   The Employee confirms that he has exercised the
opportunity to obtain advice and counsel regarding the execution of this
Agreement from his own legal, tax, accounting and/or other professional advisors
to the extent desired by him.

     6.12   Enforceability   This Agreement shall be governed by and enforced
according to the laws of the State of New York regardless of its place of
execution or performance.

     6.13   Directors and Officers Liability Insurance   The Employer shall
include the Employee within such directors and officers liability insurance as
it may from time to time elect to maintain. The Employer shall use its
reasonable efforts to advise the Employee of the status and terms of such
insurance coverage as may be in effect, and of any cessation of coverage which
may arise. In addition to the protections arising under such insurance, the
Employee shall be entitled to indemnification to the extent generally applicable
to the Employer’s officers pursuant to charter, by-laws and applicable law and
regulation.



7.   Special Compensation Entitlement

     a.  i.   If either of the following events occurs, i.e.

               (A)  the services of Employee are terminated by the Employer
without cause, or

               (B)  any materially adverse change occurs in the title,
compensation or duties of the Employee within 18 months following upon a “Change
in Control”, Employee will be entitled to a continuation of his then base
compensation (and continued participation in Company benefit plans and programs
or to payment of the amount which the Employer would have paid in his behalf)
for a duration of difference between 18 months minus the period which has
elapsed following the Change in Control until the happening of the events
described in (A) or (B) above.

          ii.     The entitlement of the Employee to payments under i. above
shall not apply if the Employee is offered an employment agreement incident to a
Change in Control which continues his services and compensation as an executive
employee (regardless of whether his title and specific authority are changed)
for a term of at least 12 months.

     b.  i.   It is a condition to the entitlement of the Employee to the above
payments that Employee fulfills all obligations which continue to apply to him
after cessation of his employment.

          ii.   No payments under this Section 7 shall be made if the Employee
terminates his employment or fails to perform his required duties upon a Change
in Control.

          iii.   Any payments which might be due to Employee under the remaining
provisions of this Agreement which are applicable to periods after termination
of the services the Employee shall be credited against and shall reduce the
entitlement of the Employee to the compensation set forth above in this Section

     c.  As used herein, “Change in Control” shall mean the occurrence of (i)
and (ii) below during the term of this Agreement or at any time thereafter while
Employee continues to serve as Senior Vice President-Chief Financial Officer of
the Employer,

 



--------------------------------------------------------------------------------



 



          (i)  any acquisition of any person or entity of shares (or rights to
vote shares) which entitle such person or entity to elect a majority of the
members of the Board of Directors of Kaye Group Inc.; and

          (ii)  within 12 months following (i) above, a change occurs in the
composition of the Board of Directors of Kaye Group Inc. such that different
individuals comprise a majority of the members of the Board of Directors of Kaye
Group Inc. as compared with the composition of the Board prior to such change in
shareholdings.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement in New
York, New York the day and year first above written.

      Employee:   /s/ Michael P. Sabanos    

--------------------------------------------------------------------------------

    Michael P. Sabanos             Employer:   Kaye Group Inc.           By: /s/
Bruce D. Guthart    

--------------------------------------------------------------------------------

    Bruce D. Guthart, President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT

               AMENDMENT dated as of March 18, 1998, by and between Kaye Group
Inc., a Delaware corporation (“Employer”), and Michael P. Sabanos (“Employee”).

               WHEREAS, Employer and Employee entered into an Employment
Agreement (“Agreement”), made effective May 15 1996, which is incorporated
herein in its entirety; and

               NOW, THEREFORE, in consideration of the mutual promises and
covenants hereinafter set forth and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:



1.   Defined Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Agreement.   2.   Section 3.1.1 of the
Agreement is hereby amended in its entirety and replaced with the following:

     An annual salary of $250,000, payable bi-weekly or at such other interval
as Employer may establish for its usual payroll payment and subject to required
withholding of taxes, social security, benefit payments, etc.



3.   Section 4.1 and 4.2 of the Agreement are hereby amended in their entirety
and replaced with the following:

     Employer and Employee acknowledge that Employee is an “employee at will.”
The employment of Employee hereunder and the Term of this Agreement (the “Term”)
shall commence on June 1, 1998, and shall continue thereafter unless and until
notice of termination is given in writing by either party at least sixty
(60) days prior to the termination date.



4.   Section 5.5 of the Agreement is hereby amended in its entirety and replaced
with the following:

     Restrictive Covenant

In the event that Employee ceases to be an employee of Employer for any reason
(“Withdrawal from the Company”), Employee may conduct business in competition
with Employer. However, for the two year period immediately following the
Withdrawal from the Company, Employee may not:

(i)  solicit, join, provide services to, advise, give assistance to, or contact
any person or entity who was a client of Employer, or any employee of such
client, with respect to the provision of insurance or insurance-related
services;

(ii)  solicit any persons or entities who, to the knowledge of Employee, are or
were identified through leads developed while Employee was employed by Employer;

 



--------------------------------------------------------------------------------



 



(iii)  solicit professional relationships introduced to such Employee by any
employee or client of Employer while Employee was an employee of Employer;

(iv)  offer employment to or employ any person who is then, or had been within 6
months of such offer, an employee of Employer; or

(v)  solicit any employee of Employer to terminate his or her employment.

Employee acknowledges that a material part of his/her current and future
compensation, including salary increases and/or bonuses, is being paid in
consideration for Employee’s promises to honor the restrictive covenants and
confidentiality aspects of this Employment Agreement. The Employee agrees that
the restrictive covenants and confidentiality provisions set forth in this
Employment Agreement are both reasonable and necessary to protect the vital
interests of Employer and to promote an open and productive working relationship
between Employer and Employee, from which Employee will benefit.



5.   Section 6.11 of the Agreement is hereby amended to add the following
sentence.

Employee acknowledges that, in connection with this Agreement, Employee has been
advised to seek the advise of counsel and is now so advised.



6.   Section 7a.i.(B) of the Agreement is hereby amended as follows:

The words “12 months” shall replace the words “18 months” in both places in
which such words appear.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
above written.

          MICHAEL P. SABANOS   KAYE GROUP INC.                     /s/ Michael
P. Sabanos   By:   /s/ Bruce D. Guthart

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Bruce D. Guthart, President & CEO

 



--------------------------------------------------------------------------------



 



ADDENDUM TO EMPLOYMENT AGREEMENT

In consideration of the mutual agreements herein contained and for other good
and valuable consideration, receipt of which is hereby acknowledged by the
parties to this Addendum, it is hereby understood and agreed that effective
January 1, 2002 (“Effective Date”) the following amendments are made to the
Employment Agreement (“Agreement”) between Kaye Group Inc. (hereinafter referred
to as the “Employer”) and Michael P. Sabanos (hereinafter referred to as the
“Employee”):

1.     The Agreement and any previous addenda thereto shall remain in full force
and effect except as set forth herein.

2.     Defined Terms.   Capitalized terms not otherwise defined herein shall
have the meaning ascribed to them in the Agreement.

3.     Employee hereby acknowledges that part of the consideration for Employer
entering into the Addendum is Employee’s agreement: (i) to be bound by the
post-termination provisions of the Agreement, including but not limited to the
restrictive covenants in Section 5.5 of the Agreement; and (ii) not to contest,
now or in the future, the validity and enforceability of Section 5.5 of the
Agreement or the other post-termination provisions.

4.     The following changes are made, as indicated by an “X”:

                Name of Employee is changed to:     .        

--------------------------------------------------------------------------------

      Notice to the Employee is changed as follows:     .        

--------------------------------------------------------------------------------

  X   The annual salary shown in Section 3.1.1 is changed to $255,593.13.      
    Other:            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

5.     Advice of Counsel

Employee acknowledges that, in connection with this Addendum, Employee has been
advised to seek the advice of counsel and is now so advised.

IN WITNESS WHEREOF the parties hereto have executed this Addendum as of the
Effective Date.

              Kaye Insurance Associates, Inc.   MICHAEL P. SABANOS   By:   /s/
Bruce Guthart

--------------------------------------------------------------------------------

  By:   /s/ Michael P. Sabanos


--------------------------------------------------------------------------------

  Print:   Bruce Guthart


--------------------------------------------------------------------------------

       

